                                                                                                     Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 1 of 12 PageID #: 10
                                                                                  20SL-CC05999


                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

KYNDALL P. STOKER,                               )
                                                 )
                 Plaintiff,                      )
                                                 ) Case No.:
vs.                                              )
                                                 ) Division:
BESSINE WALTERBACH, LLP,                         )
                                                 )
SERVE: Reg. Agent: Scott Walterbach              )
       3000 NE Brooktree Lane, Ste 100           )
       Kansas City, MO 64119                     )
                                                 )
                Defendant.                       )

                               PETITION FOR CLASS ACTION

       COMES NOW Plaintiff, Kyndall Stoker, individually, and on behalf of all others

similarly situated, and for her Class Action Petition against Defendant, Bessine Walterbach,

LLP, states and shows the Court as follows:

       1.      At all relevant times, Plaintiff, Kyndall Stoker (“Stoker”), is and was an

individual and resident of the State of Missouri, residing in St. Louis County.

       2.      Defendant, Bessine Walterbach, LLP (“BW LLP”), is a registered Missouri

limited liability partnership, and is in good standing to transact business in Missouri.

       3.      BW LLP describes itself on its website as a debt collector, focusing on collections

and creditors’ rights.

        4.      BW LLP regularly uses court process in an attempt to collect debts. For example,

since 2015, BW LLP has filed hundreds of debt collection lawsuits in Missouri courts.




                                                                                      EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 2 of 12 PageID #: 11




                                           The Stoker Lawsuit

       5.      BW LLP filed a lawsuit against Stoker on October 18, 2019, in the Associate

Division of the Circuit Court of Greene County, Missouri. The case is styled Genesis Health

Clubs, Inc. v. Kyndall Stoker, Case Number 1931-AC08261 (“the Stoker Action”).

       6.      BW LLP alleged in the Stoker Action that Stoker owed a debt that originated with

Genesis Health Clubs, Inc.

       7.      BW LLP generally alleged in the Stoker Action that the debt Stoker owed was for

goods and services related to a health club membership provided by Genesis Health Clubs, Inc.

       8.      As part of the Stoker action, BW LLP requested and paid for a summons and

petition to be served on Stoker by the Sheriff of Greene County. The requested summons was

issued on October 21, 2019.

       9.      On November 27, 2019, BW LLP filed a return of service with the Court in the

Stoker Action indicating that Stoker was served with the summons and petition. On good faith

information and belief, the return of service was signed by someone other than Sheriff Arnott,

who attested he or she served Stoker with the summons and petition on November 26, 2019. A

true and accurate copy of the return of service is attached hereto as Exhibit 1.

       10.      The person who signed the return of service was not appointed by the Court to

serve a summons and petition in the Stoker Action as required by section 506.140 RSMo.

Further, the summons was purportedly served more than 30 days after its issuance.

       11.     On December 12, 2019, BW LLP requested and obtained a default judgment

against Stoker in the Stoker Action for $2,736.81, including court costs, fees for service of

process, interest, and attorney’s fees. A true and accurate copy of the judgment is attached

hereto as Exhibit 2.



                                                 2
                                                                                                       Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 3 of 12 PageID #: 12




          12.   Upon information and belief, after entry of the default judgment, BW LLP

intended or attempted to collect the judgment and/or garnish Stoker’s wages from her employer.

          13.   The December 12, 2019, judgment is void as a matter of law because the special

process server that purportedly served Stoker with the summons and petition in the Stoker Action

was not appointed by the Court to serve process and/or the summons was expired.

    Count I – Class and Individual Violations of the Fair Debt Collection Practices Act,
                                      15 U.S.C. §1692, et seq.
          14.   Stoker incorporates the allegations of the previous paragraphs as if fully set forth

herein.

          15.   Stoker is a “consumer” as defined by the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692a(6), because she is a natural person and is alleged by BW LLP to

owe a debt.

          16.   This lawsuit concerns a “debt” as defined by the FDCPA, 15 U.S.C. §1692a(5),

because BW LLP alleged Stoker owed a sum of money arising out of a transaction that was

primarily for personal, family, or household purposes.

          17.   BW LLP is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6),

because it uses interstate commerce or the mails for a business the principal purpose of which is

the collection of debts.

          18.   Stoker seeks recovery individually, and on behalf of a class of similarly situated

persons as defined below for all violations of the FDCPA as set forth in this Count.

          19.   Pursuant to Supreme Court Rule 52.08(b)(3), Stoker seeks to represent the

following two classes of persons defined as follows:




                                                  3
                                                                                                    Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 4 of 12 PageID #: 13




       Class Definition Number 1:
       All persons that were served with expired summonses in a collection lawsuit brought by
       BW LLP and subsequently had a default judgment entered against them.
       The foregoing class is limited to the following two groups:

       (1) those persons who had such a default judgment entered against them after October 12,
           2019, until the date of class certification; and
       (2) those persons who had such a default judgment entered against them prior to October
           12, 2019 and from whom BW LLP collected or attempted to collect the purported
           debt from following October 12, 2019 until the date of class certification.
       Excluded from the class are persons who appeared personally in court or had counsel
       appear on their behalf.
       Class Definition Number 2:
       All persons that were served with process by a person not appointed by the court as a
       special process server in a collection lawsuit brought by BW LLP and subsequently had a
       default judgment entered against them.
       The foregoing class is limited to the following two groups:

       (1) those persons who had such a default judgment entered against them after October 12,
           2019, until the date of class certification; and
       (2) those persons who had such a default judgment entered against them prior to October
           12, 2019 and from whom BW LLP collected or attempted to collect the purported
           debt from following October 12, 2019 until the date of class certification.
       Excluded from the class are persons who appeared personally in court or had counsel
       appear on their behalf.
       20.     BW LLP’s actions violate the FDCPA, 15 U.S.C. §1692e, because it used a false,

deceptive, or misleading representation or means to collect or attempt to collect from Stoker and

the putative class members through the use of void judgments.

       21.     BW LLP’s actions violate the FDCPA, 15 U.S.C. §1692e(10), because it used a

false misrepresentation and/or a deceptive practice to collect or attempting to collect debts by

representing that valid judgments had been entered against Stoker and the putative class

members.




                                                 4
                                                                                                    Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 5 of 12 PageID #: 14




       22.      BW LLP’s actions violate the FDCPA, 15 U.S.C. §1692f, because it used an

unfair or unconscionable means to collect a debt by using expired summonses and void

judgments as a basis to collect or attempt to collect from Stoker and the putative class members.

       23.      The judgments entered against Stoker and the putative class members are void as

a matter of law and should be declared void by this Court. This Court should direct and mandate

BW LLP to set aside these judgments.

       24.      Upon information and belief, there are at least forty putative class members and

joinder of all class members is impracticable.

       25.      Stoker’s claims are typical of the claims of the putative class members.

       26.      Common questions of law and fact apply to the class. These questions may

include, but are not limited to:

       a) Whether BW LLP is a “debt collector” as defined by the FDCPA;

       b) Whether BW LLP’s conduct as described in this petition is governed by the FDCPA;

       c) Whether BW LLP improperly requested and received entry of default judgment in

             Missouri courts;

       d) Whether BW LLP used summonses for service of process in collections suits that

             were not valid because they were expired;

       e) Whether BW LLP used false, deceptive, or misleading means to collect or attempt to

             collect debts from the putative class members; and,

       f) Whether BW LLP used unfair or unconscionable means to collect or attempt to

             collect debts from the putative class members.

       27.      Stoker will fairly and adequately represent the putative class members.




                                                 5
                                                                                                     Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 6 of 12 PageID #: 15




       28.     Stoker has retained counsel experienced in the prosecution of class actions, and

Stoker is committed to vigorously prosecuting the claims.

       29.     Questions of law and fact common to the putative class members predominate

over any questions of fact or law affecting any individual member of the putative class.

       30.     A class action is superior to other methods for the fair and efficient adjudication

of this controversy.

       31.     Due to BW LLP’s illegal conduct as described above, Stoker and the putative

class members are entitled to actual damages under the FDCPA, 15 U.S.C. §1692k(a)(1).

Specifically, Stoker and the putative class members are entitled to all amounts paid to or

collected by BW LLP after the dates the void judgments were entered, including interest on said

amounts.

       32.     Stoker requests that the Court enter an order on behalf of herself and the putative

class members declaring the judgments void as a matter of law and ordering BW LLP to set said

judgments aside.

       33.     This Court is the proper Court to adjudicate this matter. The Rooker-Feldman

doctrine prohibits a federal court from adjudicating this dispute because the relief Stoker seeks

includes a court order declaring the aforementioned judgments void as a matter of law and

directing BW LLP to set the judgments aside.

       34.     Due to BW LLP’s illegal conduct as described above, Stoker is entitled to

statutory damages of $1,000.00 under the FDCPA, 15 U.S.C. §1692k(a)(2)(B)(i).

       35.     Due to BW LLP’s illegal conduct as described above, the putative class members

are each entitled to statutory damages under the FDCPA, §1692k(a)(2)(B)(ii).




                                                 6
                                                                                                    Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
 Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 7 of 12 PageID #: 16




       36.      Due to BW LLP’s illegal conduct as described above, Stoker and the putative

class members are entitled to costs and attorneys’ fees under the FDCPA, §1692k(a)(3).

       WHEREFORE, Plaintiff, Kyndall Stoker, individually and on behalf of all others

similarly situated, requests that the Court enter an award against Defendant, Bessine Walterbach,

LLP, in excess of $25,000.00 (Tweny-Five Thousand Dollars), and grant the following relief:

       a) Enter an order pursuant to Supreme Court Rule 52.08(b)(3) certifying this action as a

             class action, and appoint Kyndall Stoker as class representative;

       b) Enter an order appointing the undersigned/Onder Law LLC as class counsel;

       c) Enter judgment in favor of Kyndall Stoker and the class for all damages available

             under the Fair Debt Collection Practices Act, including actual damages, statutory

             damages, attorneys’ fees and costs incurred in bringing this action;

       d) Enter an order or judgment declaring that the judgments entered against Kyndall

             Stoker and the class members are void as a matter of law and ordering BW LLP to set

             aside all such judgments;

       e) Award Kyndall Stoker and the class all expenses incurred in the litigation and require

             BW LLP to pay the costs and expenses of class notice and administration; and,

       f) Award Kyndall Stoker and the class all taxable court costs and any other relief that

             this Court deems just and proper.

                                                 ONDERLAW, LLC
                                                 By: /s/Matthew P. O’Grady
                                                   Matthew P. O’Grady, #47543
                                                   110 E. Lockwood
                                                   St. Louis, MO 63119
                                                   (314) 963-9000
                                                   (314) 963-1700 (facsimile)
                                                   ogrady@onderlaw.com
                                                   Attorney for Plaintiff

                                                   7
                                                                                     Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 8 of 12 PageID #: 17
                                                              20SL-CC05999




                                                                         EXHIBIT 1
                                                                                          Electronically Filed - St Louis County - December 10, 2020 - 03:21 PM
                                                                              FILED
Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 9 of 12 PageID #: 12/17/2019
                                                                            18
                                                               20SL-CC05999
                                                                     CIRCUIT CLERK
                                                                          GREENE COUNTY




                                                                      EXHIBIT 2
            Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 10 of 12 PageID #: 19

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC05999
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KYNDALL STOKER                                                 MATTHEW P O'GRADY
                                                                110 EAST LOCKWOOD
                                                         vs.    SAINT LOUIS, MO 63119
 Defendant/Respondent:                                          Court Address:
 BESSINE WALTERBACH, LLP                                        ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Breach of Contract                                          CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: BESSINE WALTERBACH, LLP
                                     Alias:
  C/O REG AGENT SCOTT WALTERBACH
  3000 NE BROOKTREE LANE, STE. 1
  KANSAS CITY, MO 64119

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summon s, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       11-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11042           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 11 of 12 PageID #: 20
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11042   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01856-MTS Doc. #: 1-1 Filed: 12/22/20 Page: 12 of 12 PageID #: 21
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11042   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
